DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JEAN MARIE DELVAR a/k/a JEAN DELVAR,
                             Appellant,

                                    v.

   NEW PENN FINANCIAL LLC d/b/a SHELLPOINT MORTGAGE
 SERVICING, assignee of all interests from Ocwen Loan Servicing, LLC
                formerly GMAC Mortgage, LLC, and
          MARIE ELIE DELVAR a/k/a MARIE DELVAR,
                              Appellees.

                              No. 4D18-655

                              [April 4, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Joseph    G.    Marx,     Judge;   L.T.    Case    No.
502008CA012303XXXXMB.

  Kendrick Almaguer and Peter Ticktin of The Ticktin Law Group,
Deerfield Beach, for appellant.

  David Rosenberg, Cynthia L. Comras, and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee New Penn Financial
LLC d/b/a Shellpoint Mortgage Servicing.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.